FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

D. K., by and through his              
Guardian ad Litem Andrea
Kumetz-Coleman; ANDREA
                                            No. 06-55988
KUMETZ-COLEMAN; STEVEN KUMETZ,
               Plaintiffs-Appellees,
                                             D.C. No.
                                           CV-05-00341-CJC
                v.
                                               ORDER
HUNTINGTON BEACH UNION HIGH
SCHOOL DISTRICT,
             Defendant-Appellant.
                                       
        Appeal from the United States District Court
           for the Central District of California
        Cormac J. Carney, District Judge, Presiding

                  Argued and Submitted
          January 14, 2009—Pasadena, California

                   Filed January 30, 2009

 Before: Alex Kozinski, Chief Judge, Stephen S. Trott and
           Andrew J. Kleinfeld, Circuit Judges.


                         COUNSEL

William Lee Buus, Buus Kim Kuo & Tran APC, Newport
Beach, California, for plaintiff-appellee Andrea Kumetz-
Coleman, as Guardian ad Litem.

Andrea Kumetz-Coleman, Westminster, California, pro se.

Steven Kumetz, Los Angeles, California, pro se.

                            1077
1078        D. K. v. HUNTINGTON BEACH UNION HIGH
Andrew V. Arczynski, Fullerton, California, and Caroline
Zuk, Long Beach, California, for the defendant-appellant.


                           ORDER

   After we granted permission for this interlocutory appeal
under 28 U.S.C. § 1292(b), the Supreme Court held in Win-
kelman v. Parma City Sch. Dist., 127 S. Ct. 1994 (2007), that
the Individuals with Disabilities Education Act, 20 U.S.C.
§ 1400 et seq., gives parents substantive rights that they may
vindicate pro se. Because the IDEA rights of parents and chil-
dren are generally coterminous, see Blanchard v. Morton Sch.
Dist., 509 F.3d 934, 936-37 (9th Cir. 2007), the issue certified
in this case, whether the parents may also represent their
minor child’s IDEA rights pro se, is not ripe. Unless and until
the rights or interests of the parents diverge from those of the
child, a ruling on the issue would be advisory. We therefore
vacate the order granting permission for this appeal. Nickert
v. Puget Sound Tug and Barge Co., 480 F.2d 1039 (9th Cir.
1973). After Winkelman was decided, the continued burden,
expense and delay from staying district court proceedings and
pursuing this interlocutory appeal was wholly unwarranted.

  DISMISSED.
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2009 Thomson Reuters/West.